DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 03/02/21.  Applicant’s amendments to the claims have been entered and are made of record. 
The claims that are allowed are 1, 8, 10, 13-15, 23, 26-31, 35 and 38-40, renumbered as 1-17. Claims 26-31 have been rejoined as they are linked to allowable claims 1 and 14.  Claims 32-34 are being cancelled via examiner’s amendment.
Applicants successfully rebutted the rejections set forth previously using comparative evidence which showed that the claimed components set forth in Claims 1 and 14 are indeed structurally different than that of Downs and Marissen.  Applicant remarks proffer that the preponderance of evidence outweighs any case of obviousness previously presented and each pending claim depends from claim 1 or 14 which for the reasons set forth in Applicant’s remarks is not taught nor obvious based upon the prior art.  All previously made rejections are now withdrawn. 
EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 32-34.
Election/Restrictions
6.	Claims 1 and 14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 26-31 are, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 32-34 are, directed to the invention(s) of manufacturing a scrim reinforced flexible composite material which do NOT require all the limitations of an allowable product claim, and these process claims have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on dated 12/14/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP